Name: Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar
 Date Published: nan

 Avis juridique important|31989R1576Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks Official Journal L 160 , 12/06/1989 P. 0001 - 0017 Finnish special edition: Chapter 3 Volume 29 P. 0124 Swedish special edition: Chapter 3 Volume 29 P. 0124 COUNCIL REGULATION (EEC) N ° 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinksTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100a thereof,Having regard to the proposal from the Commission (1),In cooperation with the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas at the moment there are no specific Community provisions governing spirit drinks, in particular as concerns the definition of these products and the requirements relating to their description and presentation; whereas, given the economic importance of these products, it is necessary, in order to assist the functioning of the common market, to lay down common provisions on this subject;Whereas spirit drinks constitute a major outlet for Community agriculture; whereas this outlet is largely the result of the reputation which these products have acquired throughout the Community and on the world market; whereas this reputation can be attributed to the quality of traditional products; whereas a certain quality standard should therefore be maintained for the products in question if this outlet is to be preserved; whereas the appropriate means of maintaining this quality standard is to define the products in question taking into account the traditional practices on which their reputation is based; whereas, moreover, the terms thus defined should be used only for products of the same quality as traditional products so as to prevent their being devalued;Whereas Community rules should reserve, for certain territories among which certain countries may, by way of exception, appear, the use of geographical designations referring to them, provided that the stages of production during which the finished product acquires its characteristics and definitive properties are completed in the geographical area in question; whereas, by thus conferring exclusive rights on the producers concerned, the Community rules will ensure that the designations in question continue to serve as indications of provenance and will prevent them from entering the public domain and becoming generic terms; whereas the designations in question also perform the function of informing the consumer as to the provenance of products characterized by the raw materials used or by the special processes employed in their manufacture;Whereas the normal and customary means of informing the consumer is to include certain information on the label; whereas the labelling of spirit drinks is subject to the general rules laid down in Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to labelling, presentation and advertising of foodstuffs (4), as last amended by Directive 86/197/EEC (5); whereas, in view of the nature of the products in question and so that the consumer may have fuller information, specific provisions additional to these general rules should be adopted and whereas, in particular, there should be incorporated, in the definition of products, concepts relating to maturation and minimum alcoholic strength for release for human consumption;Whereas, although Directive 79/112/EEC requires the printing of certain particulars on the labelling, it is somewhat lacking in clarity as regards the place of manufacture; whereas this concept is of particular importance in the sector of the drinks concerned owing to the fact that the consumer often makes an association between the drinks in question and the place of its manufacture; whereas the absence of such an indication may give the consumer the impression of a false origin; whereas this danger should be avoided bymaking it obligatory, in certain cases, to state the place of manufacture on the labelling;Whereas additional requirements should, in certain cases, also be laid down; whereas, in particular, when ethyl alcohol is used it should be required that it be solely of agricultural origin, as is already customary in the Community, so as to continue to ensure a major outlet for basic agricultural products;Whereas Council Directive 80/778/EEC of 15 July 1980 relating to the quality of water intended for human consumption (1), and Council Directive 80/777/EEC of 15 July 1980 on the approximation of the laws of the Member States relating to the exploitation and marketing of natural mineral waters(2), as last amended by the Act of Accession of Spain and Portugal, lay down the characteristics of the water which may be used in foodstuffs; whereas reference should be made thereto:Whereas Council Directive 80/388/EEC of 22 June 1988 on the approximation of the laws of the Member States relating to flavourings for use in foodstuffs and to source materials for their production (3) puts forward definitions of various terms liable to be used in connection with flavouring: whereas the same terminology should be used in this Regulation;Whereas specific provisions should be adopted concerning description and presentation for imported spirit drinks, bearing in mind the Community's commitments in its relations with third countries;Whereas, in order to defend the reputation of Community products on the world market, the same rules should be extended to exported products, except where there are contrary provisions, bearing in mind traditional habits and practices;Whereas it is preferable to act by way of a Regulation in order to ensure the uniform and simultaneous implementation of the measures in question;Whereas, to simplify and expedite the procedure, the Commission should be entrusted with adopting implementing measures of a technical nature; whereas, for this purpose, provision should be made for a procedure whereby the Member States and the Commission can cooperate closely within an implementation committee;Whereas transitional measures are necessary to facilitate the changeover to the system introduced by this Regulation,HAS ADOPTED THIS REGULATION:Article 11. This Regulation lays down the general rules on the definition, description and presentation of spirit drinks.2. For the purposes of this Regulation spirit drink shall mean an alcoholic liquid:- intended for human consumption,- having particular organoleptic qualities and, except in the case of the products listed under point I of Annex III, a minimum alcoholic strength of 15 % vol, and- produced- either directly by the distillation, with or without added flavourings, of natural fermented products, and/or by the maceration of vegetable substances and/or the addition of flavourings, sugars or other sweetening products listed in paragraph 3 (a) and/or other agricultural products to ethyl alcohol of agricultural origin and/or to distillate of agricultural origin and/or to spirit as defined in this Regulation- or by the mixture of a spirit drink with:- one or more other spirit drinks,- ethyl alcohol of agricultural origin, distillate of agricultural origin or spirit,- one or more alcoholic drinks,- one or more drinks.However, drinks falling within CN codes 2203 00, 2204, 2205, 2206 00 and 2207 shall not be considered spirit drinks.3. Preliminary definitionsFor the purposes of this Regulation, the following terms shall have the meanings indicated:(a)sweetening:using one or more of the following products in the preparation of spirit drinks:semi-white sugar, white sugar, refined white sugar, dextrose, fructose, glucose syrup, liquid sugar, invert liquid sugar, invert sugar syrup, rectified concentrated grape must, concentrated grape must, fresh grape must, burned sugar, honey, carob syrup, or using other natural carbohydrate substances having a similar effect to the above products.'Burned sugar' means the product obtained exclusively from the controlled heating of sucrose without bases, mineral acids or other chemical additives;(b)mixing:combining two or more different drinks to make a new drink;(c)addition of alcohol:adding ethyl alcohol of agricultural origin to a spirit drink;(d)blending:combining two or more spirit drinks belonging to the same category and distinguished only by minor differences in composition due to one or more of the following factors:- the methods of preparation themselves,- the stills employed,- the period of maturation or ageing,- the geographical area of production.The spirit drink so produced belongs to the same category as the original spirit drinks before blending;(e)maturation or ageing:allowing certain reactions to develop naturally in appropriate containers, thereby giving the spirit drink in question organoleptic qualities previously absent;(f)flavouring:using in the preparation of spirit drinks one or more of the flavourings defined in Article 1 (2) (a) of Directive 88/388/EEC;(g)colouring:using one or more colorants in the preparation of spirit drinks;(h)ethyl alcohol of agricultural origin:ethyl alcohol which possesses the properties listed inAnnex I to this Regulation and has been obtained by the distillation, after alcoholic fermentation, of agricultural products listed in Annex II to the Treaty, excluding spirit drinks as defined in paragraph 2. Where reference is made to the raw material used, the alcohol must be obtained solely from that raw material;(i)distillate of agricultural origin:an alcoholic liquid which is obtained by the distillation, after alcoholic fermentation, of agricultural products listed in Annex II to the Treaty but which does not have the properties of ethyl alcohol as defined in (h) or of a spirit drink but still retains the aroma and taste of the raw materials used. Where reference is made to the raw material used, the distillate must be obtained solely from that raw material;(j)alcoholic strength by volume:the ratio of the volume of pure alcohol present in the product in question at 20 gC to the total volume of that product at the same temperature;(k)volatile substances content:the quantity of volatile substances other than ethyl and methyl alcohol contained in a spirit drink obtained exclusively by distillation, as a result solely of the distillation or redistillation of the raw materials used;(l)place of manufacture:the place or region in which there took place that stage in the process of manufacturing the finished product which conferred on the spirit drink its character and essential definitive qualities;(m)category of spirit drinks: all spirit drinks covered by the same definition.4. Definition of different categories of spirit drinksFor the purposes of this Regulation the following terms shall have the meanings indicated:(a)Rum:(1) A spirit drink produced exclusively by alcoholic fermentation and distillation, either from molasses or syrup produced in the manufacture of cane sugar or from sugar-cane juice itself and distilled at less than 96 % vol so that the distillate has the discernible specific organoleptic characteristics of rum.(2) The spirit produced exclusively by alcoholic fermentation and distillation of sugar-cane juice which has the aromatic characteristics specific to rum and a content of volatile substances equal to or exceeding 225 grams per hectolitre of alcohol of 100 % vol. This spirit may be marketed with the word 'agricultural' qualifying the designation 'rum' accompanied by any of the geographical designations of the French Overseas Departments as listed in Annex II.(b)Whisky or whiskey:A spirit drink produced by the distillation of a mash of cereals- saccharified by the diastase of the malt contained therein, with or without other natural enzymes,- fermented by the action of yeast,- distilled at less than 94,8 % vol, so that the distillate has an aroma and taste derived from the raw materials used,and matured for at least three years in wooden casks not exceeding 700 litres capacity.(c)Grain spirit:(1) A spirit drink produced by the distillation of a fermented mash of cereals and having organoleptic characteristics derived from the raw materials used.'Grain spirit' may be replaced by Korn or Kornbrand, for the drink produced in Germany and in regions of the Community where German is one of the official languages provided that this drink is traditionally produced in these regions and if the grain spirit is obtained there without any additive:- either exclusively by the distillation of a fermented mash of whole grains of wheat, barley, oats, rye or buckwheat with all their component parts,- or by the redistillation of a distillate obtained in accordance with the first subparagraph.(2) For a grain spirit to be designated 'grain brandy', it must have been obtained by distillation at less than 95 % vol from a fermented mash of cereals, presenting organoleptic features deriving from the raw materials used.(d)Wine spirit:A spirit drink- produced exclusively by the distillation at less than 86 % vol of wine or wine fortified for distillation or by the redistillation of a wine distillate at less than 86 % vol,- containing a quantity of volatile substances equal to or exceeding 125 grams per hectolitre of 100 % vol alcohol, and- having a maximum methyl alcohol content of 200 grams per hectolitre of 100 % vol alcohol.Where this drink has been matured, it may continue to be marketed as 'wine spirit' if it has matured for as long as, or longer than, the period stipulated for the product referred to in (e).(e)Brandy or Weinbrand:A spirit drink- produced from wine spirit, whether or not blended with a wine distillate distilled at less than 94,8 % vol provided that the said distillate does not exceed a maximum of 50 % by volume of the finished product,- matured for at least one year in oak receptables or for at least six months in oak casks with a capacity of less than 1 000 litres,- containing a quantity of volatile substances equal to or exceeding 125 grams per hectolitre of 100 % vol alcohol, and derived exclusively from the distillation or redistillation of the raw materials used,- having a maximum methyl alcohol content of 200 grams per hectolitre of 100 % vol alcohol.(f)Grape marc spirit or grape marc:(1) (a) A spirit drink- produced from grape marc fermented and distilled either directly by water vapour, or after water has been added; a percentage of lees that is to be determined in accordance with the procedure laid down in Article 15 may be added to the marc, the distillation being carried out in the presence of the marc itself at less than 86 % vol. Redistillation at the same alcoholic strength is authorized,- containing a quantity of volatile substances equal to or exceeding 140 grams per hectolitre of 100 % vol alcohol and having a maximum methyl alcohol content of 1 000 grams per hectolitre of 100 % vol alcohol.(b) However, during the transitional period provided for Portugal in the 1985 Act of Accession, subparagraph (a) shall not preclude the marketing in Portugal of grape marc spirit produced in Portugal and having a maximum methyl alcohol content of 1 500 grams per hectolitre of 100 % vol alcohol.(2) The name 'grape marc' or 'grape marc spirit' may be replaced by the designation grappa solely for the spirit drink produced in Italy.(g)Fruit marc spirit:A spirit drink produced by the fermentation and distillation of fruit marc. The distillation conditions, product characteristics and other provisions shall be established in accordance with the procedure laid down in Article 15.(h)Raisin spirit or raisin brandy:A spirit drink produced by the distillation of the product obtained by the alcoholic fermentation of extract of dried grapes of the 'Corinth Black' or 'Malaga muscat' varieties, distilled at less than 94,5 % vol, so that the distillate has an aroma and taste derived from the raw material used.(i)Fruit spirits:(1) (a) Spirit drinks- produced exclusively by the alcoholic fermentation and distillation of fleshy fruit or must of such fruit, with or without stones,- distilled at less than 86 % vol so that the distillate has an aroma and taste derived from the fruits distilled,- having a quantity of volatile substances equal to or exceeding 200 grams per hectolitre of 100 % vol alcohol, and- having a maximum methyl alcohol content of 1 000 grams per hectolitre of 100 % vol alcohol, and- in the case of stone-fruit spirits, having a hydrocyanic acid content not exceeding 10 grams per hectolitre of 100 % vol alcohol.(b) Derogations from the provisions of the third, fourth and fifth indents of subparagraph (a) may be adopted in accordance with the procedure laid down in Article 15, in particular where the manufacture and sale of traditional products provide a substantial proportion of the income of certain fruit producers in the Community.(c) Drinks thus defined shall be called 'spirit' preceded by the name of the fruit, such as: cherry spirit or kirsch, plum spirit or slivovitz, mirabelle, peach, apple, pear, apricot, fig, citrus or grape spirit or other fruit spirits. They may also be called wasser, with the name of the fruit.The name Williams may be used only to describe pear spirit produced solely from pears of the 'Williams' variety.Whenever two or more fruits are distilled together, the product shall be called 'fruit spirit'. The name may be supplemented by that of each fruit, in decreasing order of quantity used.(d) The cases and conditions in which the name of the fruit may replace the name 'spirit' preceded by the name of the fruit in question shall be determined in accordance the procedure laid down in Article 15.(2) The name 'spirit' preceded by the name of the fruit may also be used for spirit drinks produced by macerating, within the minimum proportion of 100 kilograms of fruit per 20 litres of 100 % vol alcohol, certain berries and other fruit such as raspberries, blackberries, bilberries and others, whether partially fermented or unfermented, in ethyl alcohol of agricultural origin or in spirit or distillate as defined in this Regulation, followed by distillation.The conditions for using the name 'spirit' preceded by the name of the fruit with a view to avoiding confusion with the fruit spirits in point 1 and the fruit in question shall be determined by the procedure laid down in Article 15.(3) The spirit drinks obtained by macerating unfermented whole fruit such as that referred to in point 2 in ethyl alcohol of agricultural origin, followed by distillation, may be called 'geist', with the name of the fruit.(j)Cider spirit, cider brandy or perry spirit:Spirit drinks- produced exclusively by the distillation of cider or perry, and- satisfying the requirements of the second, third and fourth indents of subparagraph (i) (1) (a) relating to fruit spirits.(k)Gentian spirit:A spirit drink produced from a distillate of gentian, itself obtained by the fermentation of gentian roots with or without the addition of ethyl alcohol of agricultural origin.(l)Fruit spirit drinks:(1) Spirit drinks obtained by macerating fruit in ethyl alcohol of agricultural origin and/or in distillate of agricultural origin and/or in spirit as defined in this Regulation and within a minimum proportion to be determined by means of the procedure laid down in Article 15.The flavouring of these spirit drinks may be supplemented by flavouring substances and/or flavouring preparations other than those which come from the fruit used. These flavouring substances and flavouring preparations are defined respectively in Article 1 (2) (b) (i) and (c) of Directive 88/388/EEC. However, the characteristic taste of the drink and its colour must come exclusively from the fruit used.(2) The drinks so defined shall be called 'spirit drinks' or 'spirit' preceded by the name of the fruit. The cases and conditions in which the name of the fruit may replace those names shall be determined by means of the procedure laid down in Article 15.However, the name PacharÃ ¡n may be used solely for the 'fruit spirit drink' manufactured in Spain and obtained by macerating sloes (prunus espinosa) within the minimum proportion of 250 grams of fruit per litre of pure alcohol.(m)Juniper-flavoured spirit drinks:(1) (a) Spirit drinks produced by flavouring ethyl alcohol of agricultural origin and/or grain spirit and/or grain distillate with juniper (juniperus communis) berries.Other natural and/or nature-identical flavouring substances as defined in Article 1 (2) (b) (i) and (ii) of Directive 88/388/EEC and/or flavouring preparations defined in Article 1 (2) (c) of that Directive, and/or aromatic plants or parts of aromatic plants may be used in addition, but the organoleptic characteristics of juniper must be discernible, even if they are sometimes attenuated.(b) The drinks may be called Wacholder, ginebra, or genebra. Use of these names is to be determined in accordance with the procedure laid down in Article 15.(c) The alcohols used for the spirit drinks called geniÃ ¨vre, jenever, genever and peket, must be organoleptically suitable for the manufacture of the aforementioned products and have a maximum methyl content of 5 grams per hectolitre of 100 % vol alcohol and a maximum aldehyde content expressed as acetaldehyde of 0,2 grams per hectolitre of 100 % vol alcohol. In the case of such products, the taste of juniper berries need not be discernible.(2) (a) The drink may be called 'gin' if it is produced by flavouring organoleptically suitable ethyl alcohol of agricultural origin with natural and/or nature-identical flavouring substances as defined in Article 1 (2) (b) (i) and (ii) of Directive 88/388/EEC and/or flavouring preparations as defined in Article 1 (2) (c) of that Directive so that the taste is predominantly that of juniper.(b) The drink may be called 'distilled gin' if it is produced solely by redistilling organo-leptically suitable ethyl alcohol of agricultural origin of an appropriate quality with an initial alcoholic strength of at least 96 % vol in stills traditionally used for gin, in the presence of juniper berries and of other natural botanicals provided that the juniper taste is predominant. The term 'distilled gin' may also apply to a mixture of the product of such distillation and ethyl alcohol of agricultural origin with the same composition, purity and alcoholic strength. Natural and/or nature-identical flavouring substances and/or flavouring preparations as specified at (a) may also be used to flavour distilled gin. London gin is a type of distilled gin.Gin obtained simply by adding essences or flavourings to ethyl alcohol of agricultural origin shall not qualify for the description 'distilled gin'.(n)Caraway-flavoured spirit drinks:(1) Spirit drinks produced by flavouring ethyl alcohol of agricultural origin with caraway (Carum carvi L.).Other natural and/or nature-identical flavouring substances as defined in Article 1 (2) (b) (i) and (ii)of Directive 88/388/EEC and/or flavouring preparations as defined in Article 1 (2) (c) of that Directive may additionally be used but there must be a predominant taste of caraway.(2) (a) The spirit drinks defined in point 1 may also be called akvavit or aquavit if they are flavoured with a distillate of plants or spices.Other flavouring substances specified in the second subparagraph of point 1 may be used in addition, but the flavour of these drinks is largely attributable to distillates of caraway and/or dill (Anethum graveolens L.) seeds, the use of essential oils being prohibited.(b)The bitter substances must not obviously dominante the taste; the dry extract content may not exceed 1,5 grams per 100 millilitres.(o)Aniseed-flavoured spirit drinks:(1) Spirit drinks produced by flavouring ethyl alcohol of agricultural origin with natural extracts of star anise (Illicium verum), anise (Pimpinella anisum), fennel (Foeniculum vulgare), or any other plant which contains the same principal aromatic constituent, using one of the following processes:- maceration and/or distillation,- redistillation of the alcohol in the presence of the seeds or other parts of the plants specified above,- addition of natural distilled extracts of aniseed-flavoured plants,- a combination of these three methods.Other natural plant extracts or aromatic seed may also be used, but the aniseed taste must remain predominant.(2) For an aniseed-flavoured spirit drink to be called 'pastis' it must also contain natural extracts of liquorice root (Glycyrrhiza glabra), which implies the presence of the colorants known as 'chalcones' as well as glycyrrhizic acid, the minimum and maximum levels of which must be 0,05 and 0,5 grams per litre respectively.Pastis contains less than 100 grams of sugar per litre and has a minimum and maximum anethole level of 1,5 and 2 grams per litre respectively.(3) For an aniseed-flavoured spirit drink to be called 'ouzo' it must:- have been produced exclusively in Greece,( ) - have been produced by blending alcohols flavoured by means of distillation or maceration using aniseed and possibily fennel seed, mastic from a lentiscus indigenous to the island of Chios (Pistacia lentiscus Chia or latifolia) and other aromatic seeds, plants and fruits; the alcohol flavoured by distillation must represent at least 20 % of the alcoholic strength of the ouzo.That distillate must:- have been produced by distillation in traditional discontinuous copper stills with a capacity of 1 000 litres or less,- have an alcoholic strength of not less than 55 % vol an not more than 80 % vol.Ouzo must be colourless and have a sugar content of 50 grams or less per litre.(4) For an aniseed-flavoured spirit drink to be called anis, its characteristic flavour must be derived exclusively from anise (pimpinella anisum) and/or star anise (illicium verum) and/or fennel (foeniculum vulgare). The name 'distilled anis' may be used if the drink contains alcohol distilled in the presence of such seeds, provided such alcohol constitutes at least 20 % of the drink's alcoholic strength.(p)Bitter-tasting spirit drinks or bitter:Spirit drinks with a predominantly bitter taste produced by flavouring ethyl alcohol of agricultural origin with natural and/or nature-identical flavouring substances as defined in Article 1 (2) (b) (i) and (ii) of Directive 88/388/EEC and/or flavouring preparations as defined in Article 1 (2) (c) of that Directive.The drinks may also be marketed as 'amer' or bitter with or without another term.This provision shall not affect the possible use of the terms 'amer' for bitter for products not covered by this Article.(q)Vodka:A spirit drink produced by either rectifying ethyl alcohol of agricultural origin or filtering it through activated charcoal, possibly followed by straightforward distillation or an equivalent treatment, so that the organoleptic characteristics of the raw materials used are selectively reduced. The product may be given special organoleptic characteristics, such as a mellow taste, by the addition of flavouring.(r)Liqueur:(1) A spirit drink:- having a minimum sugar content of 100 grams per litre expressed as invert sugar, without prejudice to a different decision taken in accordance with the procedure laid down in Article 15,- produced by flavouring ethyl alcohol of agricultural origin or a distillate of agricultural origin or one or more spirit drinks as defined in this Regulation or a mixture of the above, sweetened and possibly with the addition of products of agricultural origin such as cream, milk or other milk products, fruit, wine or flavoured wine.(2) The name 'crÃ ¨me de' followed by the name of a fruit or the raw material used, excluding milk products, shall be reserved for liqueurs with a minimum sugar content of 250 grams per litre expressed as invert sugar.The name 'crÃ ¨me de cassis' shall, however, be reserved for blackcurrant liqueurs containing at least 400 grams of sugar, expressed as invert sugar, per litre.(s)Egg liqueur/advocaat/avocat/Advokat:A spirit drink whether or not flavoured, obtained from ethyl alcohol of agricultural origin, the ingredients of which are quality egg yolk, egg white and sugar or honey. The minimum sugar or honey content must be 150 grams per litre. The minimum egg yolk content must be 140 grams per litre of the final product.(t)Liqueur with egg:A spirit drink whether or not flavoured, obtained from ethyl alcohol of agricultural origin, the ingredients of which are quality egg yolk, egg white and sugar or honey. The minimum sugar or honey content must be 150 grams per litre. The minimum egg yolk content must be 70 grams per litre of the final product.Article 2Subject to Articles 3, 4 and 12, in order to be marketed for human consumption under one of the names listed in Article 1 (4) a spirit drink must comply with the definition and requirements applicable to the category to which it belongs.Article 31. With the exception of juniper-flavoured spirit drinks as defined in Article 1 (4) (m) (1), for the spirit drinks listed below, the minimum alcoholic strength by volume for releasefor human consumption in the Community under one of the names listed in Article 1 (4), with the exception of certain specific products whose alcoholic strength is indicated in Annex III, shall be as follows:- 40 %whisky/whiskeypastis- 37,5 %rumRum-Verschnittwine spiritgrape marc spiritfruit marc spiritraisin spiritfruit spiritcider spirit, eider brandy and perry spiritgentian spiritgin/distilled ginakvavit/aquavitvodkagrappaouzoKornbrand- 36 %brandy/Weinbrand- 35 %grain spirit/grain brandyanis- 32 %Korn- 30 %caraway-flavoured spirit drinks (except akvavit/aquavit)- 25 %fruit spirit drinks- 15 %aniseed-flavoured spirit drinks (except ouzo, pastis, anis)the other products referred to in Article 1 (4) and not listed above.2. National provisions may set a minimum alcoholic strength by volume which is higher than the values referred to in paragraph 1 for the spirit drinks listed in Annex II. Member States shall notify the Commission of such alcoholic strengths within three months of:- either the entry into force of this Regulation, in the case of existing provisions,- or their adoption, in the case of any provisions which may be adopted after this Regulation comes into force.The Commission shall ensure that they are published in the 'C' series of the Official Journal of the European Communities.3. The Council, acting by a qualified majority on a proposal from the Commission, may fix minimum alcoholic strengths by volume for categories of drinks other than those referred to in paragraph 1.4. Before 31 December 1992, the Council will review the minimum alcoholic strength of whisky/whiskey on the basis of a market study by the Commission.Article 41. Without prejudice to provisions adopted pursuant to paragraphs 2 to 5, if any substance other than those authorized by Community legislation or, failing that, bynational provisions is added, the spirit drink in question shall lose the right to the reserved name.2. The list of authorized food additives, the directions for their use and the spirit drinks concerned shall be determined by the procedure laid down in Council Directive 89/107/EEC of 21 December 1988 on the approximation of the laws of the Member States on the additives which may be used in foodstuffs (1).3. The list of authorized processing aids, the directions for their use and the spirit drinks concerned may be determined by the procedure laid down in Article 15.4. Without prejudice to the more restrictive provisions of Article 1 (4), the colouring of spirit drinks shall be authorized in accordance with the national rules established pursuant to the Council Directive of 23 October 1962 on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption (2), as last amended by the Act of Accession of Spain and Portugal.5. Only natural flavouring substances and preparations as defined in Article 1 (2) (b) (i) and Article 1 (2) (c) of Directive 88/388/EEC may be used in the preparation of the spirit drinks defined in Article 1 (4), except in the case of those defined in Article 1 (4) (m), (n) and (p).However, nature-identical flavouring substances and preparations as defined in Article 1 (2) (b) (ii) of Directive 88/388/EEC shall be authorized in liqueurs except those mentioned below:(a) Fruit liqueurs (or crÃ ¨mes):- pineapple,- blackcurrant,- cherry,- raspberry,- mulberry,- bilberry,- citrus fruit;(b) plant liqueurs:- mint,- gentian,- aniseed,- gÃ ©nÃ ©pi,- vulnerary.6. In the preparation of spirit drinks, the addition of water, possibly distilled or demineralized, shall be authorized, provided that the quality of the water conforms to the national provisions adopted in implementation of Directives 80/777/EEC and 80/778/EEC and that the water added does not change the nature of the product.7. (a) The ethyl alcohol used in the preparation of spirit drinks may not be of any origin other than agricultural.(b) The ethyl alcohol used to dilute or dissolve colorants, flavourings or any other authorized additives used in the preparation of spirit drinks must be ethyl alcohol of agricultural origin.(c) Without prejudice to more restrictive provisions laid down in Article 1 (4) (m) (1), the quality of the ethyl alcohol of agricultural origin must meet the specifications set out in Annex I.8. Detailed rules, including the methods to be used for analyzing spirit drinks, shall be adopted in accordance with the procedure laid down in Article 14.The lists of liqueurs appearing in the second subparagraph of paragraph 5 may be supplemented by the Council acting by a qualified majority on a proposal from the Commission.Article 51. Without prejudice to measures adopted pursuant to Article 6, use of the names referred to in Article 1 (4) shall be restricted to the spirit drinks defined therein, account being taken of the requirements laid down in Articles 2, 3, 4 and 12. These names must be used to describe the said drinks.Spirit drinks which do not meet the specifications laid down for the products defined in Article 1 (4) may not bear the names assigned therein to those products. They must be described as: 'spirit drinks' or 'spirits'.2. The names listed in paragraph 1 may be supplemented by geographical indications other than those in paragraph 3, provided that they do not mislead consumers.3. (a) The geographical designations listed in Annex II may replace the designations referred to in paragraph 1 or supplement them, forming composite designations. These designations, whether composite or not, may if necessary be accompanied by additional particulars provided that the latter are regulated by the Member State of production.By way of derogation from the preceding subparagraph, the words marque nationaleluxembourgeoise shall replace the geographical designation and may supplement the names of the spirits produced in the Grandy Duchy of Luxembourg as listed in Annex II.(b) These geographical designations shall be reserved for spirit drinks in the case of which the production stage during which they acquired their character and definitive qualities took place in the geographical area indicated.(c) Member States may apply specific national rules on production, movement within a Member State, description and presentation to products manufactured within their territories, in so far as they are compatible with Community law. Where they are applied in pursuit of a quality policy, such rules may restrict production in a given geographical area to quality products complying with the specific rules concerned.Article 61. Special provisions may govern indications used in addition to the sales description, i.e.:- the use of terms, acronyms or signs,- the use of compound terms including any of the generic terms defined in Article 1 (2) and (4).2. Special provisions may govern the names of mixtures of spirit drinks and those of mixtures of drinks and spirit drinks.3. The provisions referred to in paragraphs 1 and 2 shall be adopted in accordance with the procedure laid down in Article 15. They shall be designed in particular to prevent the creation of confusion by the names referred to in those paragraphs, especially regarding products in existence when this Regulation enters into force.Article 71. In addition to complying with national legislation adopted in accordance with Directive 79/112/EEC, the labelling, presentation and advertising of spirit drinks defined in Article 1 (4) intended for the final consumer shall comply with paragraphs 2 and 3.2. (a) The name under which the products referred to in Article 1 (2) and (4) are sold shall be one of the names to be used exclusively for such products under Articles 5 and 6 (2).(b) Where the labelling indicates the raw material used to produce the ethyl alcohol of agricultural origin, each agricultural alcohol used must be mentioned in descending order of quantity used.descending order of quantity used.(c) The name under which the spirit drinks referred to in paragraph 1 are sold may be supplemented by the term 'blend' where the product has undergone blending.(d) Saving exceptions, a maturation period may be specified only where it refers to the youngest alcoholic component and provided that the product was aged under revenue supervision or supervision affording equivalent guarantees.3. The following may, in the case of the products referred to in Article 1 (4), be determined in accordance with the procedure laid down in Article 14:(a) the conditions under which the labelling may specify a maturation period and those relating to the raw materials used;(b) the conditions governing the use of sales descriptions which imply that the product has been matured, together with any exceptions and the conditions for equivalent controls;(c) the special provisions governing the use of terms referring to a certain property of the product, such as its history or the method by which it is prepared;(d) the rules governing the labelling of products in containers not intended for the final consumer, including any derogations from the labelling rules to take account in particular of warehousing and transport.4. The particulars provided for in this Regulation shall be given in one or more official languages of the Communities in such a way that the final consumer can readily understand each item, unless purchasers are provided with the information by other means.5. The geographical designations listed in Annex II, the terms in italics in Article 1 (4) and the designation Rum-Verschnitt must not be translated.However, at the request of the Member State of consumption, it may be decided, by the procedure laid down in Article 14, that the said terms in italics and, in particular, raisin brandy shall be supplemented by equivalent terms so that consumers of the said Member State are not misled.6. In the case of products originating in third countries, use of an official language of the third country in which the product has been made shall be authorized if the particulars provided for in this Regulation are also given in an official language of the Communities in such a way that the final consumer can readily understand each item.7. Without prejudice to Article 12, in the case of products originating in the Community and intended for export the particulars provided for in this Regulation may be repeated in another language; this does not apply to the particulars referred to in paragraph 5.8. In accordance with the procedure laid down in Article 15, the Commission may determine the cases and/or the spirit drinks for which a reference to the place of manufacture and/or the origin and/or the source shall be compulsory, as well as the attendant rules.Article 8In order to be marketed for human consumption, spirit drinks produced in the Community may not be described by associating word or phrases such as 'like', 'type'. 'style', 'made', 'flavour' or any other similar indications with any of the sales descriptions mentioned in this Regulation.Article 91. The spirit drinks listed below:- rum,- whisky and whiskey,- grain spirit/grain brandy,- wine spirit and brandy,- grape marc spirit,- raisin spirit,- fruit spirit other than products defined in Article 1 (4) (i) (2),- cider spirit, cider brandy and perry spiritmay not bear in any form whatsoever in their presentation the generic name reserved for the above drinks if they contain added ethyl alcohol of agricultural origin.2. However, paragraph 1 shall not prevent marketing, for human consumption in the Community, of the product manufactured in Germany and obtained by mixing rum and alcohol. A minimum proportion of 5 % of the alcohol contained in the final product called Rum-Verschnitt must come from rum. Where this product is sold outside the German market, its alcoholic composition must appear on the label.As regards the labelling and presentation of the product Rum-Verschnitt, the word Verschnitt must appear on the packaging (on the bottle or wrapping) in characters of the same type, size and colour as, and on the same line as, the word Rum and, in the case of bottles, on the front label.Article 101. The Member States shall take the measures necessary to ensure that Community provisions relating to spirit drinksare complied with. They shall appoint one or more agencies to monitor compliance with these provisions.In the case of the products listed in Annex II, it may be decided in accordance with the procedure laid down in Article 14 that such supervision and protection shall be effected, for the purposes of movement within the Community, by means of commercial documents verified by the administration and by the keeping of appropriate registers.2. For the spirit drinks listed in Annex II and exported, the Council, acting by a qualified majority on a proposal from the Commission, shall establish a system of authentication documents to eliminate fraudulent practices and counterfeits. This system is intended to replace the existing national system. It must offer at least the same degree of certainty as those national systems, subject to Community rules and in particular those relating to competition.Until such time as the system referred to in the preceding subparagraph has been introduced, the Member States may retain their own authentication systems provided that these comply with Community rules.3. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt the necessary measures for the uniform application of Community provisions in the spirit drinks sector, particularly with regard to controls and relations between the competent bodies of the Member States.4. Member States and the Commission shall communicate to each other the information necessary for implementing this Regulation. Detailed rules for the communication and distribution of such information shall be adopted in accordance with the procedure laid down in Article 14.Article 111. Subject to paragraph 2, to be marketed for human consumption within the Community, imported spirit drinks bearing a geographical designation or a name other than those referred to in Article 1 (4) may, subject to reciprocal arrangements, qualify for the supervision and protection referred to in Article 10.The first subparagraph shall be implemented by agreements to be negotiated and concluded with the third countries concerned under the procedure laid down in Article 113 of the Treaty.Detailed rules and the list of products referred to in the first subparagraph shall be adopted in accordance with the procedure laid down in Article 15.2. This Regulation shall be without prejudice to the importing and marketing for human consumption within the Community under their names of origin of specific spirit drinks originating in third countries for which tariffconcessions are granted by the Community either under GATT or under bilateral agreements and the conditions for the admission of which have been laid down in Community regulations.Article 121. Spirit drinks intended for export must comply with the provisions of this Regulation.2. However, the Member States may decide on derogations as regards the provisions of Article 4 (2), (3), (4) and (6) but not in respect of the spirit drinks listed in Annexes II and III or spirit drinks with reserved descriptions.3. Derogations from the provisions in Article 3 relating to the alcoholic strength for release for human consumption may also be decided on in the case of:- spirit drinks covered by Article 1 (2) and (4),- spirit drinks covered by Annex II, in particular where this is required under the law of the importing third country,at the request of the producer Member State in accordance with the procedure laid down in Article 14.4. Derogations from rules on designation and presentation, other than the names provided for in Article 1 (2) and (4) and in Annexes II and III and without prejudice to Articles 8 and 9 may be authorized by the Member States:- where the legislation in force in the importing third country so requires,- in cases which are not covered by the first indent, with the exception of some indications to be decided on in accordance with the procedure laid down in Article 14.5. The derogations authorized by the Member States shall be notified to the Commission and to the Member States.Article 131. An Implementation Committee for Spirit Drinks, hereinafter referred to as the committee, shall be set up consisting of representatives of the Member States and chaired by a representative of the Commission.2. Within the committee the votes of Member States shallbe weighted in accordance with Article 148 (2) of the Treaty. The chairman shall not vote.Article 141. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the committee either on his own initiative or at the request of the representative of a Member State.2. The representative of the Commission shall submit a draft of the measures to be adopted. The committee shall deliver its opinon on such measures within a period to be set by the chairman according to the urgency of the questions submitted for consideration. An opinion shall be adopted by a majority of 54 votes.3. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall forthwith be communicated by the Commission to the Council. In that event, the Commission may defer application of the measures for one month.The Council, acting by a qualified majority, may take a different decision within one month.Article 151. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the committee either on his own initiative or at the request of a representative of a Member States.2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote.3.. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee.(b) If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, on the expiry of three months as from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.Article 16The committee may consider any other question referred toit by its chairman, either on his own initiative or at the request of the representative of a Member State.Article 171. In order to facilitate the changeover from the present arrangements to those introduced by this Regulation,transitional measures shall be adopted in accordance with the procedure laid down in Article 14.2. Such transitional measures shall be applicable for not more than two years from the date of implementation of this Regulation.Article 18This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 15 December 1989, with the exception of Articles 13 to 16, which shall apply as from the entry into force of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 May 1989.For the CouncilThe PresidentC. ROMERO HERRERA(1) OJ N ° C 189, 23. 7. 1982, p. 7 and OJ N ° C 269, 25. 10. 1986, p. 4.(2) Opinion published in OJ N ° C 127, 14. 5. 1984, p. 175 and Decision of 24 May 1989 (not yet published in the Official Journal).(3) OJ N ° C 124, 9. 5. 1983, p. 16.(4) OJ N ° L 33, 8. 2. 1979, p. 1.(5) OJ N ° L 144, 29. 5. 1986, p. 38.(1) OJ N ° L 229, 30. 8. 1980, p. 11.(2) OJ N ° L 229, 30. 8. 1980, p. 1.(3) OJ N ° L 184, 15. 7. 1988, p. 61.(1) OJ N ° L 40, 11. 2. 1989, p. 27.(2) OJ N ° 115, 11. 11. 1962, p. 2645/62.ANNEX I Characteristics of ethyl alcohol of agricultural origin as referred to in Article 1 (3) (h) 1. Organoleptic characteristicsN ° detectable taste other than that of the raw material2. Minimum alcoholic strength by volume96,0 % vol3. Maximum level of residues- Total acidity, expressed in grams of acetic acid per hectolitre of alcohol at 100 % vol 1,5- Esters expressed in grams of ethyl acetate per hectolitre of alcohol at 100 % vol 1,3- Aldehydes expressed in grams of acetaldehyde per hectolitre of alcohol at 100 % vol 0,5- Higher alcohols expressed in grams of methyl-2 propanol-1 per hectolitre of alcohol at 100 % vol 0,5- Methanol expressed in grams per hectolitre of alcohol at 100 % vol50- Dry extract expressed in grams per hectolitre of alcohol at 100 % vol 1,5- Volatile bases containing nitrogen expressed in grams of nitrogen per hectolitre of alcohol at 100 % vol 0,1- FurfuralNot detectableANNEX II SPIRIT DRINKS Geographical designations referred to in Article 5 (3)>TABLE>ANNEX III Exceptions to the general rules of:1. Article 1 (2):egg liqueur/advocaat/avocat/Advokat: minimum alcoholic strength: 14 % vol.2. Article 5 (3) (non-complying geographical designations):Koenigsberger Baerenfang,Ostpreussischer Baerenfang.